Citation Nr: 0408931	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  00-08 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for allergic bronchitis 
(originally claimed as respiratory damage).  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk



INTRODUCTION

The appellant had active service from July 1969 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1983 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for respiratory damage.  

The RO initially considered the appellant's current claim as 
one to reopen a finally decided claim on the basis of new and 
material evidence and, in a December 1998 rating decision, 
determined that the appellant had not submitted new and 
material evidence.  Pursuant to the appellant's assertion of 
not having received notice of the June 1983 rating decision, 
the RO reviewed the case file and found no evidence that the 
appellant was ever mailed notice of the June 1983 rating 
decision.  As a result, in a February 2001 rating decision, 
the RO determined that the appeal period was tolled and 
restyled the appellant's claim as one for service connection 
for allergic bronchitis.  

This matter was remanded by the Board in May 2003.  It has 
now been returned to the Board for further appellate 
consideration.

The June 1983 rating decision also denied service connection 
for a damaged right ankle and a heart murmur.  No 
disagreement with that action is of record.  

A March 2002 rating decision denied appellant's claim for 
service connection for a deviated septum with damage to an 
eye socket.  There is no record in the case file of the 
appellant having submitted a Notice of Disagreement with this 
decision.  Therefore, it is not before the Board.  




FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim addressed by this decision 
has been obtained by the RO.  

2.  The veteran's service medical records (SMR) reflect 
entries for treatment of allergic bronchitis.  

3.  Post-service treatment records reflect treatment for 
bronchitis and upper respiratory infections.  

4.  The competent evidence of record shows that the veteran's 
current symptomatology most likely began during his active 
service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the veteran's current allergic bronchitis was incurred during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of that action taken below, a full grant of the 
benefit requested, no further development or notice is 
needed.  38 U.S.C.A. § 5100 et seq. (West 2002).

A.  Factual Background 

The veteran contends, in essence, that service connection is 
warranted for allergic bronchitis, which was first manifested 
during his period of active service.  He alleges that he was 
treated for bronchitis during service and that he has 
experienced symptoms associated thereto ever since separation 
therefrom.  

A careful review of service medical records shows that the 
veteran reported hay fever and shortness of breath on his 
enlistment examination of July 1969.  His lungs and chest 
were evaluated as being normal.  No clinical abnormalities 
were found.

A medical record dated March 1971 reported that the veteran 
had bronchitic symptoms since his arrival in Germany with 
persistent non-productive cough.  The veteran reported that 
he was hospitalized for eight days and then discharged since 
his cough was no more as severe as before.  While in the 
hospital the veteran's chest and sinus x-rays were found to 
be normal and there was no evidence of bronchospasm.  It was 
commented that the veteran had positive reactions to dust and 
mold and when exposed to the climate in Germany, he developed 
respiratory symptoms, while he was asymptomatic in the United 
States.  He was diagnosed with chronic bronchitis in the line 
of duty.  

On medical examination of April 1971 and on separation 
examination of August 1971, the veteran reported colds, 
bronchitis, seasonal sinusitis and hay fever, shortness of 
breath, chronic cough, and pain in his chest.  His lungs and 
chest were evaluated as being normal, however the veteran had 
been seen by the allergy clinic in April 1971 for allergic 
bronchitis, evaluated as occurring in the line of duty.  An 
October 1971 medical record showed that the veteran was 
diagnosed with mild bronchitis.  

A private treatment record of September 1997 reported that 
the veteran was seen for cough and chest and head cold.  He 
reported that he was doing some traveling and felt as if his 
eardrums were going to rupture when changing altitudes.  The 
objective finding was bilateral rhonchi lungs.  The 
assessment was upper respiratory infection, bronchitis.  

Private treatment reports from October 1987 to February 1998 
reported that the veteran was treated for bronchitis and 
upper respiratory infection.  October 1987 and October 1988 
treatment reports showed that the veteran's assessment was 
bronchitis.  Treatment reports of May 1997, August 1997, 
October 1997, December 1997 and January 1998 showed that the 
veteran's lungs were clear with heart normal sinus rhythm, no 
murmurs.  

VA treatment reports from November 1997 to December 1998 
showed that the veteran was treated for chest pain.  A May 
1998 report showed that the veteran had probable asthmatic 
bronchitis.  

Radiology reports of the chest with lateral and posterior 
anterior views of May 1998, September 1998 and October 1998 
showed that the veteran complained of difficulty breathing 
and had a cough for eight days.  The examinations revealed 
that the heart and mediastinal structures were within normal 
limits, the lungs were clear, the heart size was normal, no 
active pulmonary disease, apical pleural thickening, no 
masses and no other changes.  The September 1998 report 
showed that there was an ill-defined region of increased 
opacity in the left paramediastinal chest, which raised the 
possibility of lung mass or localized consolidation.  

VA treatment reports from June 1998 to January 2000 showed 
that the veteran was seen on several occasions for chest pain 
and coughing.  A May 1998 report revealed that the veteran 
was coughing up brownish mucous.  A December treatment report 
revealed that the veteran had nasal obstruction with chronic 
sinusitis.  A December 1999 treatment report showed that the 
veteran was positive for tobacco abuse and that he quit in 
1997 with a 30 pack per year history.  

Lay statements received in April 2001 reported that the 
veteran complained of constant sinus and respiratory 
problems.  

On VA examination of November 2001 the veteran reported that 
he had severe chronic sinusitis since the early 1980s for 
which surgery was done in 1998, but that he continued to have 
chronic postnasal discharge with congestion.  The veteran's 
chest was evaluated as normal, except for a chronic cough 
felt secondary to sinusitis.   The diagnosis was status 
postoperative chronic sinusitis.  

On radiology report of November 2001, posterior anterior and 
lateral views of the chest showed that the lung fields were 
clear and the impression was no acute process of the chest.  

VA treatment reports from April 2001 to January 2002 showed 
that the veteran complained of chest pain.  

On VA examination of August 2002, the veteran reported a 
history of bronchitis through most of his adult life.  It was 
reported that on his pre-induction examination the veteran 
reported that he had bronchitis when he was a child.  He 
reported that he saw for a week in 1971 with bronchitis.  The 
veteran reported that a medical examination in October 1971 
showed that he had a history of sinusitis, bronchitis and hay 
fever and a subsequent examination in that same month 
revealed that the veteran had a recurrent cough and mild 
bronchitis.  He reported that since that time he has had 
frequent episodes of bronchitis and cough, which has produced 
varying amounts of phlegm and mucus.  

During examination the veteran coughed and he spoke with a 
nasal voice.  He had a free passage of air down both sides of 
the nose, however it was noted that his nasal passages were 
lined with mucous and that they were erythematous and 
edematous.  The veteran's throat showed mild edema and his 
chest was clear to percussion with a few scattered rhonchi at 
auscultation and no wheezes on respiratory examination.  The 
diagnoses were allergic diathesis with allergic rhinitis, 
bronchitis and it was probable more likely than not that the 
veteran had chronic obstructive pulmonary disease from his 
smoking history.  The examiner commented that is seemed 
likely that the veteran had an allergic diathesis, which had 
manifested itself during his life in a variety of ways, 
namely allergic upper respiratory symptomatology of rhinitis 
and sinusitis or lower respiratory symptomatology of 
bronchitis or pneumonia.  After examination and review of the 
record, the examiner reported that the veteran continued to 
have the same symptoms that he had before and they were 
aggravated now by his smoking history and it was to a degree 
that could not be stated without resorting to unfounded 
speculation.  

Other VA treatment reports on file showed that the veteran 
had a history of chronic sinusitis and rhinitis, well managed 
with medication.  



B.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

C. Analysis 

The record shows that the veteran had allergic bronchitis 
during service, and the recent August 2002 VA examination 
diagnosed the veteran as having allergic diathesis with 
allergic rhinitis, bronchitis.  While it was reported that 
the veteran had bronchitis as a child, which would indicate 
that his bronchitis developed prior to his service, the 
service medical records show that the veteran had no 
respiratory troubles except at a very early age.  Moreover, 
he was accepted into service without clinical abnormality 
found.

Records, while not showing excess continuity do show 
treatment over the years since service for allergic 
respiratory pathology.  There is a recent VA opinion 
suggesting that the symptoms have been for the same pathology 
over the years.

Accordingly, given the manifestations exhibited in service 
and the veteran's complaints of ongoing respiratory problems, 
the Board finds that it is likely that the currently 
diagnosed history of allergic bronchitis and the now 
demonstrated allergic diathesis, which had manifested itself 
during his life in a variety of ways, namely allergic upper 
respiratory symptomatology of rhinitis and sinusitis or lower 
respiratory symptomatology of bronchitis or pneumonia was 
demonstrated in service.  Thus, with resolution of reasonable 
doubt in the appellant's favor, service connection for 
allergic bronchitis is established.


ORDER

Entitlement to service connection for allergic bronchitis is 
granted.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



